Citation Nr: 0821457	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  05-00 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral diplopia, 
also claimed as hypertropia, strabismus, and exotropia.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The veteran had active service from October 1954 to July 
1956.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio (Tiger Team), which denied the veteran's 
claim.  The claim is currently before the RO in Oakland, 
California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he was injured in service during a 
live-fire exercise in November 1954.  He reports that he was 
hit by falling debris following an explosion and was treated 
for an injury to his right eye.  He claims that he began to 
experience double vision within a few weeks of this incident.  

The RO has been unable to obtain the veteran's complete 
service records as they were likely destroyed in a 1973 fire 
at the National Personnel Records Center (NPRC).  The RO 
sought alternate source development of the evidence, and the 
veteran assisted in the effort to reconstruct his service 
medical records (SMRs) by completing NA Form 13055, Request 
for Information Needed to Reconstruct Medical Data.  However, 
the NPRC has been unable to reconstruct the record.  The only 
document in the claim file from the veteran's period of 
service is a report of his separation physical examination 
performed in July 1956, which shows normal visual acuity, 
normal findings upon clinical evaluation of the eyes, and no 
reference to an in-service injury.  Where relevant records 
are unavailable because of the NPRC fire, however, the Board 
has a heightened duty to assist the veteran in developing the 
facts pertinent to the claim.  Moore v. Derwinski, 1 Vet. 
App. 401, 405 (1991).  

In that regard, VA medical records include an August 2006 
ophthalmology clinic assessment of "left hypertropia and 
exotropia secondary to trauma during combat situation in 
1954, most likely a left superior oblique palsy."  Although 
this assessment is supportive of the veteran's claim, there 
is no indication as to whether the VA physician who wrote it, 
had the benefit of the veteran's claims file, or whether it 
was instead based solely upon the history provided by the 
veteran.  

It is recognized that VA's duty to assist the claimant while 
developing his claims, pursuant to 38 U.S.C.A. § 5103A (West 
2002), includes obtaining a medical opinion whenever such an 
opinion is necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A(d).  38 C.F.R. § 4.1 (2007) provides further 
that "It is...essential both in the examination and in the 
evaluation of the disability, that each disability be viewed 
in relation to its history.")  See also Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  ("[F]ulfillment of the 
statutory duty to assist  . . . includes the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one.").  The Board finds that such an examination is 
necessary in this case.  McClendon v. Nicholson, 20 Vet. App. 
79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination for the purpose of 
determining the nature and etiology of 
his claimed bilateral diplopia, including 
whether it bears any relationship to 
service.  The claims file must be made 
available to and pertinent documents 
therein reviewed by the examiner in 
connection with the examination.  Any 
further indicated special tests and 
studies should be conducted.

The examiner must address the 
following medical question for the 
disorder at issue:  
Is it at least as likely as not (at 
least a 50 percent probability) that 
any eye disability, if found, is 
related by etiology to service on any 
basis, including the injury described 
by the veteran to have occurred in 
service?
A complete rationale for any opinions 
expressed should be provided.

2.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issue on 
appeal.  If the claim remains denied, 
the RO should issue a supplemental 
statement of the case and afford the 
veteran an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

